     Case 3:20-cv-00223-RFB-BNW Document 14 Filed 08/03/20 Page 1 of 4



1
2
3
4
5
6                              UNITED STATES DISTRICT COURT
7                                    DISTRICT OF NEVADA
8                                               ***
9      THOMAS L. WILLIAMS,                              Case No. 3:20-cv-00223-RFB-BNW
10                                         Plaintiff,                   ORDER
11           v.
12     STATE OF NEVADA, et al.,
13                                     Defendants.
14
15
16          I.     INTRODUCTION

17          Before the Court is Plaintiff Thomas L. Williams’s          Motion for Temporary

18   Restraining Order (ECF No. 9) and identical Motion for Preliminary Injunction (ECF No.

19   10). For the following reasons, the Court denies both motions.

20          II.    PROCEDURAL BACKGROUND

21          Plaintiff, who is currently incarcerated and under the custody of the Nevada

22   Department of Corrections, (“NDOC”) filed his complaint and application to proceed in

23   forma pauperis on April 9, 2020. ECF No. 1. The Court screened the operative amended

24   complaint on July 15, 2020. ECF No. 7. Plaintiff filed his motions for temporary restraining

25   order and motion for preliminary injunction on August 3, 2020. ECF Nos, 9, 10.

26          III.   FACTUAL BACKGROUND

27          Plaintiff alleges as follows in his motions for a temporary restraining order and

28   preliminary injunction:
     Case 3:20-cv-00223-RFB-BNW Document 14 Filed 08/03/20 Page 2 of 4



1           Plaintiff was housed in Unit 1 at Northern Nevada Correctional Center (“NNCC”).
2    Unit 1 is the resist and reframe program for inmates aged 50 and over. Plaintiff has PTSD
3    and bipolar disorder. Plaintiff alleges that he has been in “grave risk since entering NNCC
4    yard in March 2020.”He states that NDOC officials are not providing hand sanitizer, masks
5    for inmates, and are not implementing proper social distancing at meal service, feeding
6    200 inmates at a time. He further alleges that inmates are sleeping less than three feet
7    apart. Plaintiff had a parole hearing originally scheduled for July 2020, but this has been
8    rescheduled to August 12, 2020.
           On June 9, 2020 he found out that a caseworker tested positive for the coronavirus.
9
10   His unit was placed on quarantine after 3 to 5 days, and the unit was given tests for the

11   novel coronavirus. However neither the plaintiff nor the rest of Unit 1 inmates were given
12
     masks, daily temperature checks, or hand sanitizer. They also were not given instructions
13
     on what to do if they had symptoms of COVID-19.
14
            Plaintiff was then transported without a mask with 8 other inmates on a van to
15
16   Southern Desert Correctional Center (“SDCC”). Plaintiff has since been recovering in Unit

17   6 at SDCC and has been quarantined for COVID-19. The unit phones and showers are
18
     not being sanitized daily. Plaintiff now requests that this Court convene a three-judge
19
     panel and grant his release.
20
            IV.    LEGAL STANDARD
21
22          The analysis for a temporary restraining order is “substantially identical” to that of

23   a preliminary injunction. Stuhlbarg Intern. Sales Co, Inc. v. John D. Brush & Co., Inc.,
24
     240 F.3d 832, 839 n.7 (9th Cir. 2001).
25
            A preliminary injunction is “an extraordinary remedy that may only be awarded
26
     upon a clear showing that the plaintiff is entitled to such relief.” Winter v. Natural Res.
27
28   Def. Council, Inc., 555 U.S. 7, 22 (2008). To obtain a preliminary injunction, a plaintiff



                                                 -2-
     Case 3:20-cv-00223-RFB-BNW Document 14 Filed 08/03/20 Page 3 of 4



1    must establish four elements: “(1) a likelihood of success on the merits, (2) that the plaintiff
2    will likely suffer irreparable harm in the absence of preliminary relief, (3) that the balance
3
     of equities tips in its favor, and (4) that the public interest favors an injunction.” Wells
4
     Fargo & Co. v. ABD Ins. & Fin. Servs., Inc., 758 F.3d 1069, 1071 (9th Cir. 2014), as
5
6    amended (Mar. 11, 2014) (citing Winter, 555 U.S. 7, 20 (2008)). A preliminary injunction

7    may also issue under the “serious questions” test. Alliance for the Wild Rockies v. Cottrell,
8    632 F.3d 1127, 1134 (9th Cir. 2011) (affirming the continued viability of this doctrine post-
9
     Winter). According to this test, a plaintiff can obtain a preliminary injunction by
10
     demonstrating “that serious questions going to the merits were raised and the balance of
11
12   hardships tips sharply in the plaintiff’s favor,” in addition to the other Winter elements. Id.

13   at 1134-35 (citation omitted).
14          V.     DISCUSSION
15
            The Court denies the motion. The only injunctive relief that Plaintiff seeks is that
16
     the Court convene a three-judge panel pursuant to the Prison Litigation Reform Act
17
18   (“PRLA”) and order his release. Under the PRLA, a prisoner release order may only be

19   entered by a three-judge court.18 U.S.C. § 3626(a)(3). In order for a court to convene a
20   three-judge court, the court must have previously entered an order for less intrusive relief
21
     that failed to remedy the federal right, and the defendant(s) must have had a reasonable
22
     amount of time to comply with the previous court orders. 18 U.S.C. § 3626(a)(3)(A).
23
24          The prerequisites of 18 U.S.C. § 3626(a)(3)(A) have not been met. Plaintiff has not

25   previously sought any injunctive relief in this case, and so the Court cannot find that less
26   intrusive injunctive relief had been considered prior to convening a three-judge court.
27
     Accordingly, the Court denies the motion.
28



                                                  -3-
     Case 3:20-cv-00223-RFB-BNW Document 14 Filed 08/03/20 Page 4 of 4



1          VI.    CONCLUSION
2          IT IS THEREFORE ORDERED that Plaintiff’s Motion for Temporary Restraining
3
     Order (ECF No. 9)
                    8) and Motion for Preliminary Injunction (ECF No. 10) areDENIED.
                                                                      9) are  DENIED.
4
5
6          DATED THIS 3rd day of August, 2020.
7
8
9
10                                                 HON. RICHARD F. BOULWARE, II
                                                   UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                             -4-
